In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-07-00078-CV
______________________________


JACK GEORGE FELTMAN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the Sixth Judicial District Court
Lamar County, Texas
Trial Court No. 21395





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Appellant, Jack George Feltman, filed a notice of appeal June 15, 2007, from the trial court's
denial of his motion for reimbursement entered May 21, 2007. 
	The trial court's denial of this motion does not constitute a final, appealable order.  Unless
otherwise statutorily authorized, an appeal may be made only from a final judgment.  See Tex. Civ.
Prac. & Rem. Code Ann. § 51.012 (Vernon 1997), § 51.014 (Vernon Supp. 2006).  
	Further, even if we were to deem Feltman's notice of appeal an appeal from the trial court's
order to withdraw funds from inmate account, signed November 9, 2006, according to Rule 26.1 of
the Texas Rules of Appellate Procedure, Feltman had thirty days after the day that order was signed
to file a notice of appeal.  See Tex. R. App. P. 26.1.   
	Under either scenario, we have no jurisdiction over this appeal.  Accordingly, we dismiss this
appeal for want of jurisdiction.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	July 2, 2007
Date Decided:		July 3, 2007

P="BR1">